Title: Bidé de Chavagnes to John Adams: A Translation, 24 January 1781
From: Chavagnes, Bidé de
To: Adams, John



My dear sir

ante 24 January 1781


Captain Chavagnes is very flattered by the honor of your acquaintance and promises to you the most sincere sentiments in reiterating the interest he has in your health and that of your dear children and Mr. Dana, and wishes you all the happiness you deserve. I would like it very much if, after having seen you work so fruitfully for your country, which could not be in better hands, I could return you to Boston, close to your amiable family. But having lost everything with Mr. Sartine and not having the honor to know Mr. de Castries, I fear being employed only as first lieutenant on the vessels. However, my rank, my service, and a brother killed in battle enables me to hope to command a third rate ship of the line or a frigate of 18 pounders if they are built to oppose the forces of our common enemies, who took our frigates of 12 pounders. After having been in Ferrol for a month, where I was asked for news about you, I went to Cádiz where, in the Comte d’Estaing’s fleet, I arrived very tired and very angry that in nearly four months at sea we did not take a single British ship. I would very much like to see Madame Chavagnes and attend to my affairs. I do not know if I can do this. I will ask the Marquis de Castries. I would like also to go to Paris where I would be honored to see you, but in the service one can not do all that one wants. I learned with pleasure upon my arrival that the Dutch have declared themselves against our common enemies, which could bring an advantageous peace for you to bring back to your dear country. These are the wishes I have for you, and that you and your dear children are enjoying good health. Keep in touch and be well persuaded of the sincere and respectful attachment with which I have the honor to be, my dear sir, your very humble and very obedient servant,

Bidé de chavagnescapne. des vaux. du roy de france


Mr. de Goesbriant is happier than I am. He is in Boston.

